[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            September 28, 2006
                            No. 06-10300                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                  Agency Nos. BRB 03-322 & 06-105253

VERNON J. BELLAMY,


                                                                    Petitioner,

                                  versus

DIRECTOR, OWCP,
INTERMARINE USA,

                                                                  Respondents.


                      ________________________

                  Petition for Review of a Decision of the
                           Benefits Review Board
                       _________________________

                          (September 28, 2006)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Vernon J. Bellamy, proceeding pro se, petitions for review of the Benefits

Review Board’s (“BRB”) order affirming the denial of his request to modify a

workers’ compensation award, pursuant to the Longshoremen’s and Harbor

Workers’ Compensation Act (“LHWCA”), 33 U.S.C. § 922, and the BRB’s

affirmance of the administrative law judge’s (“ALJ”) decision granting him

reimbursement for $32.23 in out-of-pocket medical expenses, pursuant to 33

U.S.C. § 907.

      Bellamy, a machinist and former employee of Intermarine, sustained an

injury to his neck when a pipe struck his head at work on July 24, 1995.

Intermarine voluntarily paid temporary total disability benefits from the date of

Bellamy’s injury until November 13, 1995, the date he was released to return to

work. Bellamy subsequently filed a claim under the LHWCA, seeking temporary

total disability benefits after November 13, 1995, and reimbursement for medical

bills incurred at the Veteran’s Administration Hospital. The ALJ found that

Bellamy was temporarily totally disabled from the time of injury until February 14,

1996. The ALJ held Intermarine liable for all work-related medical expenses, but

denied reimbursement for certain medical bills from the Veterans’ Administration

Hospital because Bellamy did not establish a causal connection to his work-related

neck injury. Bellamy did not appeal this decision to the BRB.



                                          2
      On September 21, 2001, Bellamy filed a request for modification of the prior

award, claiming that he had been receiving treatment at the Veterans’

Administration Hospital since 1995 and was entitled to additional disability

benefits. At a hearing regarding his request for modification, an insurance adjuster

for Intermarine’s insurance carrier testified that the insurer last disbursed benefits

to Bellamy on January 28, 1999. The ALJ found that Bellamy’s request for

modification was time-barred because Bellamy did not file his request within one

year after he received that last payment of compensation. Bellamy appealed the

ALJ’s decision to the BRB, and the BRB affirmed the ALJ’s decision denying

Bellamy’s request for modification. However, because Bellamy’s request for

modification also appeared to contain a request for additional benefits, which is

never time-barred, the BRB remanded Bellamy’s case to the ALJ to address

whether Bellamy was entitled to reimbursement for additional medical expenses.

      On remand, the ALJ found that Bellamy did not meet his burden of showing

that the expenses for which he sought reimbursement, except for $6.60 in cab fare

and $25.63 for a cervical traction kit, were reimbursable because he did not

establish that the expenses were reasonable and necessary for treatment of his

work-related injury. The BRB affirmed the ALJ’s decision.

      On appeal, Bellamy argues that several physicians committed perjury and

falsified documents in relation to his 1998 hearing. Section 921(c) of the
                                           3
Administrative Procedures Act (“APA”) states that we have jurisdiction to review

BRB decisions if the aggrieved party files a written petition “within sixty days

following the issuance of such [BRB] order.” 33 U.S.C. § 921(c); see Brown v.

Dir., OWCP, 864 F.2d 120, 121 (11th Cir. 1989) (holding that 33 U.S.C. § 921(c)

limits our subject matter jurisdiction to review of petitions filed within 60 days of

issuance of BRB’s order). Bellamy did not file a petition for review of the ALJ’s

1998 decision. Accordingly, we lack jurisdiction to review his claims that the ALJ

relied on perjured testimony and falsified records.

      Bellamy also argues that he filed all appeals in a timely manner, which

suggests that he claims that his request for modification was timely. In addition, in

his petition for review, he requests that we reverse all the BRB’s decisions.

Accordingly, we review the BRB’s order, which affirmed the ALJ’s denial of

Bellamy’s request for modification, because we construe a pro se appellant’s

pleadings liberally. See Sanders v. United States, 113 F.3d 184, 187 (11th Cir.

1997) (holding that we should liberally construe a pro se appellant’s pleadings).

      Section 921(b)(3) of the LHWCA provides that “[t]he findings of fact in the

decision under review by the Board shall be conclusive if supported by substantial

evidence in the record considered as a whole.” 33 U.S.C. § 921(b)(3). We have

held that the ALJ’s decision is reviewable “only as to whether [it is] in accordance

with law and supported by substantial evidence in light of the entire record.”
                                           4
Lollar v. Alabama By-Products Corp., 893 F.2d 1258, 1261 (11th Cir. 1990).

“[S]ubstantial evidence” means evidence that “a reasonable person might accept as

adequate to support a conclusion.” Id. at 1262. If the facts permit diverse

inferences, we must defer to the ALJ’s findings because the ALJ alone is charged

with the duty of selecting the inference that seems most reasonable, and his

decision may not be disturbed if supported by the evidence. Fulks v. Avondale

Shipyards, Inc., 637 F.2d 1008, 1011 (5th Cir. 1981). “Because [] [we] appl[y] the

same standard of review to ALJ decisions as does the BRB, our review of BRB

decisions is de novo.” Lollar, 893 F.2d at 1261.

      The modification of a workers’ compensation award on the ground of a

change in condition may be made at any time prior to one year after the last

payment of compensation or after the rejection of a claim or review of a case. 33

U.S.C. § 922. “Such a modification may be made either on the ground of changed

conditions or on the ground of a mistake in the original determination of

disability.” Hole v. Miami Shipyards, Corp., 640 F.2d 769, 772 (5th Cir. Unit B

1981). Substantial evidence supports the ALJ’s finding that Bellamy’s request for

modification was time-barred because Bellamy did not file his request for

modification until September 2001, more than one year after the last payment of

compensation, which was January 28, 1999. See 33 U.S.C. § 922. Accordingly,



                                          5
we affirm the BRB’s denial of Bellamy’s request for modification of his workers’

compensation award.

      Finally, although Bellamy does not specifically address whether the ALJ

erred in reimbursing him for only $32.23 in medical expenses, he states that he

wishes us to review all orders by the BRB. Accordingly, we construe his brief

liberally and review the BRB’s final order affirming the ALJ’s finding that

Bellamy was entitled to reimbursement for only $32.23 in out-of-pocket expenses.

See Sanders, 113 F.3d at 187.

      The LWHCA provides for compensation to employees who are disabled

while in the course of maritime employment for injuries that they sustained upon

the navigable waters of the United States. 33 U.S.C. §§ 902, 903. The LWHCA

states that “[t]he employer shall furnish such medical, surgical, and other

attendance or treatment, nurse and hospital service, medicine, crutches, and

apparatus, for such period as the nature of the injury or the process of recovery

may require.” 33 U.S.C. § 907(a). “Injury” is defined as “accidental injury or

death arising out of and in the course of employment.” 33 U.S.C. § 902(2).

In order for medical expenses to be assessed against an employer, the claimant

must establish that the expense is work-related and reasonable and necessary for

the treatment of his work-related injury. See Ingalls Shipbuilding, Inc. v. Director,

OWCP, 991 F.2d 163, 165 (5th Cir. 1993) (holding that “[m]edical benefits are
                                          6
covered by [33 U.S.C. § 907], which entitles a claimant to reasonable and

necessary medical services if he suffers a work-related injury”).

      Substantial evidence supports the BRB’s affirmance of the ALJ’s finding

that Bellamy did not establish that the medical expenses for which he seeks

reimbursement were necessary and reasonable for treatment of his work-related

injury. First, Bellamy claims that he should be reimbursed for medical expenses

for nine prescriptions, but the records from the Veterans’ Administration Hospital

fail to state whether the medications were prescribed to treat Bellamy’s 1995 work-

related injury. While the records indicate that Bellamy was prescribed

Hydrocodone and Propoxyphene for pain, the records do not state the cause of the

pain, its location, or whether it was the result of Bellamy’s work injury. Without

further information, the ALJ could not determine which, if any, of the medications

were prescribed to treat Bellamy’s work-related injury. In fact, it appears that

many of the medications were prescribed to treat conditions seemingly unrelated to

Bellamy’s work-related injury. For example, the record reflects that (1) gabapentin

is an anticonvulsant; (2) amitriptyline and setraline are antidepressants; (3) atenolol

is a beta blocker; (4) felodipine is used to treat high blood pressure; (5) ranitidine is

used to treat stomach problems; and (6) salsalate is used to treat arthritis.

       Although the evidence permits the inference that Bellamy’s doctors

prescribed medication to treat his neck due to the work-related injury, it does not
                                            7
expressly make that causal connection. Moreover, the evidence does not indicate

whether Bellamy’s subjective complaints were legitimate, such that the medication,

if it was used to treat his work-related condition, was actually necessary. Because

a reasonable interpretation of the evidence shows that Bellamy failed to establish

the requisite causal connection between the medications and his work-related

injury, we defer to the ALJ’s findings. See Fulks, 637 F.2d at 1011.

       Second, the Revco bill for Cyclobenzaprine and Hydrocodone did not state

why the medications were prescribed. Third, Bellamy’s request for mileage

reimbursement did not include the number of miles traveled or the purpose of the

doctor’s visit, rendering it impossible to determine what expenses were incurred

and whether those expenses were reasonable and related to Bellamy’s work injury.

Fourth, the receipt for Bellamy’s office visit to the doctor, dated November 2,

1995, does not include the doctor’s name or the purpose of the visit. Finally,

Bellamy’s argument that the Department of Labor removed medical records and

transcripts from the record is without merit because the Department of Labor sent

the official record, including the transcripts and all submissions by the parties. In

sum, Bellamy did not meet his burden of establishing that each of the expenses for

which he sought reimbursement were necessary and reasonable for treatment of his

work-related injury. Accordingly, we affirm the BRB’s decision.

      AFFIRMED.
                                           8